DUBOFSKY, Justice,
specially concurring:
I specially concur in Part III of the majority opinion. I join the remainder of the majority opinion.
I agree with the majority’s conclusion that EPRI is a charitable corporation, but the majority fails to take the next step: its analysis lacks any indication that the taxpayers of Denver will have their burden of government reduced by EPRI activities.
Section 53-26 of the Denver Revised Municipal Code provides:
There shall be exempt from taxation under the provisions of this article the following:
* * * * * *
(2) All sales made to religious or charitable corporations when purchased for their regular religious or charitable functions and activities.
I believe that in considering whether a charitable corporation seeking a sales tax exemption engages in regular charitable functions and activities we should address, *830as we have in property tax exemption cases, whether the activity reduces the burden of government.
The analysis employed by this court to determine whether a taxpayer lessens the burdens of government has required more than a simple claim by the taxpayer that its purpose is a public one. In United Presbyterian Ass’n v. Board of County Commissioners, 167 Colo. 485, 448 P.2d 967 (1968), a non-profit owner of a senior citizens’ residential home sought an exemption from ad valorem taxes. The court held that the association’s non-profit status under the income tax laws could not be equated with charitableness entitling a taxpayer to a property tax exemption. Moreover, although care for the aged was denominated “a proper concern of government,” id. at 975, the court held that the governmental obligation does not extend to the care of physically and financially independent elderly persons who qualified for admission to the home. The court concluded that in order for the term “charitable” to apply, “[t]here must be present a benefit to the general public which is sufficient to justify the loss of tax revenue.” Id.
In West Brandt Foundation, Inc. v. Carper, 652 P.2d 564 (Colo.1982), the nonprofit corporate owner of a mountain camp sought a property tax exemption on the basis that some of the groups that used the camp were church-affiliated and that the camp was used in the summer for a religious purpose. This court denied the requested exemption because the majority of camp uses were for non-religious purposes and because the camp benefited only out-of-state residents. We summarized the test for entitlement to a property tax exemption:
Eligibility for exemption is determined by examining the use to which the property is put, not the character of the owner. United Presbyterian Ass’n, [448 P.2d 967]. Thus, the fact that the West Brandt Foundation is exempt from state and federal income taxation as a nonprofit organization is not dispositive of its claim for exemption from ad valorem taxation, which must be considered under independent criteria. American Water Works Ass’n v. Board of Assessment, 38 Colo.App. 341, 563 P.2d 359 (1976).
* * * * * *
One justification for exempting charitable enterprises from taxation is that they perform functions which tax-supported governmental entities would otherwise be required to perform, United Presbyterian Ass’n, supra; Young Life Campaign v. Board of County Commissioners, 134 Colo. 15, 300 P.2d 535 (1956); Kemp v. Pillar of Fire, [94 Colo. 41, 27 P.2d 1036 (1933)]; Note, Exemption of Educational Philanthropic and Religious Institutions from State Real Property Taxes, 64 Harv.L.Rev. 288 (1950); Ginsberg, [The Real Property Taxation of Nonprofit Organizations: A Perspective, 53 Temple L.Q. 291 (1980).] Thus, it is appropriate to determine whether the use of property is of a kind which relieves government of a task it would otherwise have to perform, and whether the benefit conferred by that use inures primarily to the people of Colorado upon whom the burden of any additional taxation resulting from exemptions will fall. See United Presbyterian Ass’n, supra; Young Life Campaign v. Board of County Commissioners, [134 Colo. 15, 300 P.2d 535 (1956) ]; American Water Works Association, [38 Colo.App. 341, 563 P.2d 359 (1976)].
West Brandt Foundation, 652 P.2d at 567, 568-569.
Finally, in American Water Works Ass’n v. Board of Assessment Appeals, 38 Colo.App. 341, 563 P.2d 359 (1976), the court of appeals considered whether property owned by the American Waterworks Association (“AWWA”) that comprised its national headquarters in Denver should be exempt from ad valorem taxation on the basis that AWWA provided research and training relating to public water supply for 63 water utilities in Colorado that served approximately 84% of the state’s population. The court adopted the definition of charitable purpose from United Presbyterian Ass’n and concluded that the gift “consists of the benefits derived by the *831water consumers in this state who are the direct beneficiaries of AWWA’s various programs in the form of improved operation, management, and construction of their water works system, but who are not required as taxpayers or water users to pay the obvious and substantial cost to research, develop, and maintain those programs.” Id. at 363.
In the instant case the Arapahoe Air Pollution Control Test Facility is located at 2601 South Platte River Drive in Denver on the premises of the Arapahoe Power Station owned by the Public Service Company of Colorado (PSC). EPRI has an arrangement with PSC to test equipment and conduct experiments utilizing the flue gas from the coal-powered boiler at the power station. A witness for EPRI testified at the administrative hearing that EPRI has developed various ways for measuring different types of pollutants that are contained in certain gases. EPRI also has developed various techniques of removing these pollutants or mitigating their effects. The stated goal of this work is to develop economically and technologically feasible ways to improve air quality. EPRI has made the results of its work available to its members and the general public through the publication of technical reports for sale at a modest cost to pay for publishing expenses.
EPRI is involved in activities within the city and county of Denver that benefit the general public and the citizens of Denver. Reducing levels of environmental pollution is a function of government, and EPRI’s work lessens the burdens of government. Although I agree with the majority that EPRI established that it is a charitable corporation for sales tax exemption purposes, I believe that the analysis should be tied to a determination that EPRI is entitled to an exemption from contributing to Denver’s revenue because its activity reduces the burden of government in Denver.